Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (US 2017/0133486 A1).
Regarding independent claim 1: Zhou teaches (e.g., Fig. 10 which includes Figs. 1-9 and 11) a device comprising: 
a substrate ([0019] and [0107]: 100);
a first fin ([0019] and [0101]: 110) and a second fin ([0019] and [0102]: 120) extending from the substrate; 
a dielectric layer ([0027] and [0032]-[0033]: 102) extending between the first fin (110) and the second fin (120);
a first cut feature ([0055] [0063]: 106) disposed on the dielectric layer (102); 
a first gate structure ([0092] and [0096]: 116) disposed on the first fin; and 
a second gate structure ([0092] and [0096]: 126) disposed on the second fin (120), such that the first gate structure (116) and the second gate structure (126) are separated by the first cut feature (106). 
Regarding claim 2: Zhou teaches the claim limitation of the device of claim 1, on which this claim depends, further comprising: 
a second cut feature ([0058]: 105) disposed on the dielectric layer (102) and adjacent to the first fin (110), wherein a portion of the first gate structure (116) extends over the second cut feature (105). 
Regarding claim 3: Zhou teaches the claim limitation of the device of claim 2, on which this claim depends, further comprising:
wherein a top surface of the first cut feature (106) is coplanar with a top surface of the first gate structure (Fig. 10: first gate structure 116). 
Regarding claim 4: Zhou teaches the claim limitation of the device of claim 2, on which this claim depends, further comprising:
wherein a thickness of the first cut feature is different from a thickness of the second cut feature (Fig. 10: a thickness of the first cut feature 106 is different from a thickness of the second cut feature 105).
Regarding claim 5: Zhou teaches the claim limitation of the device of claim 2, on which this claim depends,
wherein a composition of the first cut feature is same as a composition of the second cut feature ([0060]-[0061]: a composition of the first cut feature 106 comprises SiO.sub.x. and composition of the second cut feature 105 comprises SiO.sub.x; these are same composition).
Regarding independent claim 9: Zhou teaches (e.g., Fig. 10 which includes Figs. 1-9 and 11) a device comprising: 
a first fin structure ([0019] and [0101]: 110) over a substrate ([0019] and [0107]: 100); 
a first cut feature ([0058]: 105) adjacent to the first fin structure and having a first top surface (inherent structure); 
a first gate structure ([0092] and [0096]: 116/114) over the first fin structure and the first cut feature (Fig. 8); 
a second fin structure ([0019] and [0102]: 120) over the substrate; 
a second cut feature ([0055] [0063]: 106) disposed between the first fin structure and the second fin structure (Fig. 8) and having a second top surface higher than the first top surface ([0055], [0058] and [0063]: second cut feature 106 has a second top surface higher than the first top surface of the first cut feature 105); and 
a second gate structure ([0092] and [0096]: 126/124) over the second fin structure (120), 
wherein the second gate structure (126/124) is electrically isolated from the first gate structure (116/114) by the second cut feature (106).
Regarding claim 10: Zhou teaches the claim limitation of the device of claim 9, on which this claim depends,
further comprising: a hard mask layer ([0027] and [0030]: layer 101 is not a flowable material; it has been formed to mask substrate 100 and bottom of structure 110; this meets the claim requirement) over the first fin structure, 
wherein the first gate structure (116) is disposed over the hard mask layer (101). 
Regarding claim 11: Zhou teaches the claim limitation of the device of claim 10, on which this claim depends,
 further comprising: an interfacial layer ([0102]: 113) disposed between the first gate structure (116) and sidewalls of the first fin structure (110), 
wherein the first gate structure is in direct contact with the hard mask layer (Fig. 10: the first gate structure 116/114 is in direct contact with the hard mask layer 101). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2017/0133486 A1) in view of You et al. (US 2019/0189804 A1).
Regarding claim 6: Zhou teaches the claim limitation of the device of claim 1, on which this claim depends.
Zhou does not expressly teach that the first cut feature includes a first layer formed of a first material and a second layer formed of a second material different from the first material, wherein the second layer is disposed over the first layer.
However, You teaches (e.g., Figs. 1-3) a device comprising a first cut feature layer ([0054]-[0056]: 126p/124p) formed of a first material and a second cut feature formed of a third layer ([0054]-[0056]: 122p),
You further teaches that the first cut feature ([0054]-[0056]: 126p/124p) includes a first layer formed of a first material ([0054]-[0056]: 124p) and a second layer formed of a second material different from the first material ([0054]-[0056]: 126p), wherein the second layer is disposed over the first layer ([0054]-[0056]: 126p is disposed over the first layer 124p).
Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Zhou, the first cut feature includes a first layer formed of a first material and a second layer formed of a second material different from the first material, wherein the second layer is disposed over the first layer, as taught by You, for the benefit of increasing the height of the gate control structure and adjust the threshold voltage characteristics as desired. In addition, using different material for the third layer, helps to control etch selectivity with respect to adjacent insulating layer or used as an etch stop layer.
Furthermore, it would have been obvious because all the claimed elements (the first cut feature including a first layer, a second layer formed of a second material, …) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 12: Zhou teaches the claim limitation of the device of claim 9, on which this claim depends,
Zhou does not expressly teach that the second cut feature rises above a top surface of the second gate structure. 
You teaches (e.g.,. Fig. 7B) a device comprising a first cut feature (122p) and a second gate structure ([0080]: G2);
Zhou further teaches the second cut feature (Fig. 7B: 126p) rises above a top surface of the second gate structure (Fig. 7B; G2). 
Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Zhou, the second cut feature rises above a top surface of the second gate structure, as taught by You, for the benefit of being able to selectively controlling adjacent gates, and thus improve device operation by separating the adjacent gate further.
Furthermore, it would have been obvious because all the claimed elements (the third cut feature,  the dielectric layer, the second fin, the third cut feature, the first cut feature, …) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.

Claims 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2017/0133486 A1) in view of Hafez et al. (US 2019/0304971 A1).
Regarding claim 7: Zhou teaches the claim limitation of the device of claim 1, on which this claim depends.
Zhou does not expressly teach that
a third cut feature disposed on the dielectric layer and adjacent to the second fin,
wherein a width of the third cut feature is different from a width of the first cut feature.
However, Hafez teaches (e.g., Figs. 8A-8B) a device comprising a dielectric ([0064] and [0072]: 806), a first cut feature ([0064]: 899), a second cut feature ([0064]: 820), a first fin ([0071]: 804) and a second fin ([0071]: 804);
Hafez further teaches a third cut feature ([0064]: 821A) disposed on the dielectric layer ([0064] and [0072]: 806) and adjacent to the second fin ([0071]: 804),
wherein a width of the third cut feature ([0064]: 821A) is different from a width of the first cut feature ([0064]: 899).
Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Zhou, the third cut feature disposed on the dielectric layer and adjacent to the second fin, wherein a width of the third cut feature is different from a width of the first cut feature, as taught by Hafez, for the benefit of separating different types of devices depending on most effective integration scheme.
Furthermore, it would have been obvious because all the claimed elements (the third cut feature,  the dielectric layer, the second fin, the third cut feature, the first cut feature, …) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 8: Zhou and Hafez teach the claim limitation of the device of claim 7, on which this claim depends,
wherein a portion of the first cut feature is disposed within the dielectric layer such that the portion of the first cut feature is spaced apart from the first fin and the second fin by the dielectric layer (Zhou: Fig. 10: a portion of the first cut feature (106) is disposed within the dielectric layer (102) such that the portion of the first cut feature is spaced apart from the first fin (110) and the second fin (120) by the dielectric layer 102).
Alternatively, should the limitation “disposed within the dielectric layer” intended to mean inside the dielectric, then this limitation is taught by Hafez below:
Hafez teaches (e.g., Fig. 8A) a device comprising a dielectric ([0062]: 806) and a second fin ([0062]: adjacent fin 804).
Hafez further teaches that a portion of the first cut feature (820) is disposed within the dielectric layer (806) and spaced apart from the first fin (804) and the second fin (adjacent fin 804) by the dielectric layer (806).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Zhou, the first cut feature disposed within the dielectric layer and spaced apart from the first fin and the second fin by the dielectric layer, as taught by Hafez, for the benefit of increasing the adhesion and anchorage of the fin cut feature and thus improve the reliability of the device.
Regarding independent claim 16: Zhou teaches (e.g., Fig. 10 which includes Figs. 1-9 and 11) a semiconductor structure, comprising: 
a substrate ([0019] and [0107]: 100); 
a first fin  ([0019] and [0101]: 110) and a second fin ([0019] and [0102]: 120) extending from the substrate; 
a dielectric layer ([0027] and [0032]-[0033]: 102) on the substrate and extending between the first fin (110) and the second fin (120); 
a first cut feature ([0055] and [0058]: 105) disposed between the first fin and the second fin, 
a first gate structure ([0092] and [0096]: 116) disposed over the first fin (1100); and
a second gate structure ([0092] and [0096]: 126) disposed over the second fin (120) and electrically isolated from the first gate structure by the first cut feature (106). 
a portion of the first cut feature is disposed on the dielectric layer (102) and spaced apart from the first fin and the second fin by the dielectric layer (102)
Zhou does not expressly teach that a top surface of the first cut feature is higher than a top surface of the first fin. 
Hafez teaches (e.g., Fig. 8A) comprising a first cut feature ([0064]: 820) and a first fin ([0062]: 804).
Hafez further teaches that a top surface of the first cut feature ([0064]: 820) is higher than a top surface of the first fin ([0062]: 804). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Zhou, the device wherein the top surface of the first cut feature is higher than a top surface of the first fin, as taught by Hafez, for the benefit of further separate adjacent gate structures and thus increase the operational control of the integrated circuit device.
Alternatively, should the limitation “disposed within the dielectric layer” intended to mean inside the dielectric, then this limitation is taught by Hafez below:
Hafez teaches (e.g., Fig. 8A) a device comprising a dielectric ([0062]: 806) and a second fin ([0062]: adjacent fin 804).
Hafez further teaches that a portion of the first cut feature (820) is disposed within the dielectric layer (806) and spaced apart from the first fin (804) and the second fin (adjacent fin 804) by the dielectric layer (806).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Zhou, the first cut feature disposed within the dielectric layer and spaced apart from the first fin and the second fin by the dielectric layer, as taught by Hafez, for the benefit of increasing the adhesion and anchorage of the fin cut feature and thus improve the reliability of the device.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2017/0133486 A1) in view of Hafez et al. (US 2019/0304971 A1) as applied above and further in view of You et al. (US 2019/0189804 A1).
Regarding claim 17: Zhou and Hafez teach the claim limitation of the device of claim 16, on which this claim depends, further comprising: 
a second cut feature (Zhou: [0055] and [0058]: 106) adjacent to the first fin (Zhou: 110), 
wherein the first gate structure (Zhou: 116) is further disposed on the second cut feature (Zhou: 106),
Zhou as modified by Hafez does not expressly teach that the first gate structure is further disposed over the second cut feature,
wherein a composition of the second cut feature is different from a composition of the second cut feature. 
However, You teaches (e.g., Figs. 7C, for element description Figs. 1-3 will be used) a device comprising 
a first cut feature layer ([0054]-[0056]: 122p) formed of a first material and a second cut feature formed of a second material ([0054]-[0056]: 124p) and a first gate ([0079]: G1),
You further teaches that the first gate structure ([0079]: G1) is further disposed over the second cut feature ([0054]-[0056]: 124p),
wherein a composition of the second cut feature is different from a composition the second cut feature ([0054]-[0056]: composition of 122p different from composition of 124p)
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Zhou as modified by Hafez, the device wherein the first gate structure is further disposed over the second cut feature, wherein a composition of the second cut feature is different from a composition of the second cut feature, as taught by You, for the benefit of increasing the height of the gate control structure and thus adjust the threshold voltage characteristics as desired. In addition, using different material for the third layer, helps to control etch selectivity with respect to adjacent insulating layer or used as an etch stop layer.
Furthermore, it would have been obvious because all the claimed elements (the first cut feature including a first layer, a second layer formed of a second material, …) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 18: Zhou and Hafez teach the claim limitation of the device of claim 16, on which this claim depends, further comprising: further comprising:
Zhou as modified by Hafez does not expressly teach another dielectric layer over the first gate structure, the second gate structure, and the first cut feature, 
wherein a portion of a bottom surface of the another dielectric layer is lower than a top surface of the first gate structure and directly contacts the top surface of the first cut feature.
You teaches (e.g., Fig. 7C and Fig. 11) a device comprising a dielectric layer ([0077] and [0078]-[0082]: 110), a first gate structure ([0082]: G1), a second gate structure ([0082]: G2), and a first cut feature ([0056]-[0057]: 122p/124p);
You further teaches another dielectric layer (Fig. 11; [0099]-[0100]: the device of Fig. 7C further includes another dielectric layer 220) over the first gate structure (G1), the second gate structure (G2), and the first cut feature (122p/124p), 
wherein a portion of a bottom surface of the another dielectric layer is lower than a top surface of the first gate structure and directly contacts the top surface of the first cut feature (placing another dielectric 220 on the first gate structure (G1), the second gate structure (G2), and the first cut feature (122p) in Fig. 7C meets the claim requirement because the another dielectric 220 will then be over the first gate structure, the second gate structure, and the first cut feature, wherein a portion of a bottom surface of the another dielectric layer is lower than a top surface of the first gate structure and directly contacts the top surface of the first cut feature).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Zhou as modified by Hafez, the another dielectric layer over the first gate structure, the second gate structure, and the first cut feature, wherein a portion of a bottom surface of the another dielectric layer is lower than a top surface of the first gate structure and directly contacts the top surface of the first cut feature, as taught by You, for the benefit of protecting the underlayer device from external humidity and foreign particles and increasing the adhesion of the different dielectric layers by compacting the layers.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2017/0133486 A1) in view of Hafez et al. (US 2019/0304971 A1) and as applied above and further in view of Chang et al. (US 2016/0351568 A1).
Regarding claim 19: Zhou and Hafez teach the claim limitation of the device of claim 16, on which this claim depends, further comprising: 
wherein the first cut feature is an integral structure and comprises a top portion and a bottom portion (Zhou: [0055] and [0058]: 105).
a portion of the bottom portion is disposed within the dielectric layer (Hafez: Fig. 8A, a portion of the bottom portion is disposed within the dielectric layer 806).
Zhou as modified by Hafez does not expressly teach that a width of the top portion is less than a width of the bottom portion. 
Chang teaches (e.g., Figs. 1A-1I) a device comprising a dielectric and a first cut feature ([0064] and [0067]: 134’) having a top portion ([0067]: 134b) and a bottom portion ([0067]: 134a);
Chang further teaches that a width of the top portion is less than a width of the bottom portion, and a portion of the bottom portion is disposed within the dielectric layer ([0059]-[0060] and [0067]: width W.sub.2 of the top portion 134b is less than a width W.sub.1 of the bottom portion 134a). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Zhou as modified by Hafez, the width of the top portion is less than a width of the bottom portion, as taught by Chang fir the benefit of increasing the stability of the cut feature due to wider base, and thus improving device reliability.

Allowable Subject Matter
Claims 13-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 13: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a device comprising:
“wherein each of the first cut feature and the second cut feature comprises an inner layer and an outer layer, wherein the outer layer is disposed on a top surface and sidewalls of the inner layer”. 

Claims 14-15 depend from claim 13, and therefore, are allowable for the same reason as claim 13.

Regarding claim 20: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a device comprising:
“wherein the first cut feature includes a first layer formed of a first material and a second layer formed of a second material and disposed over the first layer, wherein the second material is different from the first material, and a width of the second layer is less than a width of the first layer”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826